Warren E. Burger: Mr. Justice Brennan is unavoidably detained for a short period, but he will continue to participate in this case on the basis of the records, the recording of the oral argument and so forth. You may continue counsel.
Albert Harriman: Mr. Chief Justice and May it please the Court. At this time I would like to complete the argument on the equal protection phase of this case and get on to the second question which involves the allegations of a burden on interstate commerce. In addition to the exceptions discussed yesterday, the appellants' complaint of two others, one is that grants a longer load privileges to the hauling of pulpwood, pulpwood is produced on Wisconsin farms and this exception benefits farmers. They also complained of a twin trailer allowance in 55-foot lengths for hauling of milk from the point of production to the point of first processing. This also benefits farmers. None of these exceptions which are just mentioned or those we discussed yesterday, favors intrastate commerce at the expense of interstate commerce. None of these isolates local industry from foreign competition. These are reasonable classifications. They are designed to promote a proper police power public purpose.
William H. Rehnquist: Could an Illinois milk producer get an exemption under the milk exemption to bring milk into Wisconsin?
Albert Harriman: No, I do not think so.
William H. Rehnquist: The regulation on its face does not seem to prohibit, doe it?
Albert Harriman: Well, I do not know quite how to answer that. I think it is designed to let the Wisconsin farmers ship their milk to the point of first processing. I was not aware that it would be available for an other State farmer.
William H. Rehnquist: Is there anything in the record about how the Highway Commission whereby grants or permits has construed it?
Albert Harriman: I would think not because it is very new. It happened really after this case was heard. It is very new.
William H. Rehnquist: Oh! This exemption was created after the case was heard?
Albert Harriman: That is my recollection, yes.
Speaker: Mr. Harriman, yesterday, during the argument, Mr. Lederer told us that, as I understand him at least that no twin trailer combination of any length could be operated in your state without a permit and yet I notice in the District Court's opinion, it is stated that Section 348.08 concerns vehicle trains and provides that except by permit, no vehicle shall draw more than one other vehicle where the overall length of the combination exceeds 55 feet which would imply to me at least that a double trailer of 55 feet or less could be operated?
Albert Harriman: No, I do not think so because the 55-foot limitation in the statute applies only to two vehicle unit, a tractor and the trailer. It is limited to two vehicles.
Speaker: A semi so called.
Albert Harriman: Yes, semi, as the illustration on it.
Speaker: So that no double trailer of any length can be operated as a general rule without a permit.
Albert Harriman: That is my understanding.
Speaker: Is that a safety purpose or a shorter than 55-foot --
Albert Harriman: I think it has been considered to be a safety purpose. The --
Speaker: And that I just do not understand that --
Albert Harriman: Well, I suppose its history, the older case can say the whole thing. The Sproles case arose out of Texas. The Court said that a State may prohibit trains if it chooses to. It assumed that there in length and in configuration of trains, and of course I am talking about railroad trains, that there was an element of the danger.
Speaker: So if what you say is correct and certainly your brother on the other side agrees with you, the District Court really wrote its opinion under a misapprehension, did it not, when it said that a twin trailer of 55 feet or less could be operated without permit?
Albert Harriman: I did not realize that it is said that and --
Speaker: I have just read what it says.
Albert Harriman: I am sorry.
Speaker: And provides that except by permit no vehicle shall draw more than one other vehicle where the overall length of the combination exceeds 55 feet. In fact, your law provides that twin trailers of any length are prohibited.
Albert Harriman: Yes, that is true.
Speaker: So, that the District Court misapprehended the law, the State Law.
Albert Harriman: Apparently this provision regarding these new trucks, I believe was not called to the attention of District Court. I believe this is something that occurred after the decision.
Warren E. Burger: Let's assume that is true that the District Court was under a misapprehension, what do you think what impact does that have on this case?
Albert Harriman: I do not see any impact on the case. I do not understand that, that was the motivation behind their decision. We point out that the police power may be exercised to promote agriculture and industry, that it is not an improper thing to do. Upon what is argued that if you make a special exception for others, you must do it for all or at least you may do it for us, the plaintiffs in this case. This is similar argument that if you regulate one abuse, you must regulate other similar abuses. This Court has rejected that analysis in Sproles v. Binford. They said the legislature does not have to regulate all or none and is not bound to cover the whole field. Then in Railway Express v. New York in more recent case, equal protection does not require that all evils of the same type be eradicated or none at all. With the Court's approval I would like to proceed to the burden on the interstate commerce aspect of this case. We hope to have a little time to discuss that we --
Thurgood Marshall: We must get our facts straight on the burden when these trucks come through with the two trailers, they have to unhook when they hit the Wisconsin line?
Albert Harriman: Yes.
Thurgood Marshall: And then when they leave they hook up again?
Albert Harriman: Yes.
Thurgood Marshall: And that does not interfere with interstate commerce?
Albert Harriman: No, we do not contend that it does not. It obviously is a burden, but we think that it is a permissible one, but it obviously is a burden, no question of it. This Court has announced two different tests in deciding interstate commerce questions. The first one is the rational basis test, announced in South Carolina v. Barnwell and which this Court applies to highway safety cases. It is also announced another test we call the balancing test, it appears to have appeared first in the Long Train case in Arizona, Southern Pacific v. Arizona and more recently stated in Pike v. Bruce Church. The rational basis test has been applied in safety cases and the balancing test in other cases. The question before this Court is whether the balancing test should be extended and applied to highway safety cases. The older cases clearly pointed out that size and weight are elements of safety and may be taken into account by legislatures in regulating highways. The leading case in 1938, South Carolina v. Barnwell said that regulation of the use of State highways is peculiarly of local concern and the Court has never reiterated from this statement. It also said such regulations are inseparable from a substantial effect in the interstate commerce, and there they announced the test, this rational basis test whether the legislature in adopting the regulations has acted within its province and whether the means shows are reasonably adopted to the insight. They went onto point out that the State may impose nondiscriminatory restrictions as safety measures and said the Court does not sit as a legislature and that the reasonableness and wisdom are not for the Court. The court does not substitute its judgment even where interstate commerce is involved and it said the Court looks to see whether the legislative choice is without rational basis, that is statement of the rational basis test.
Speaker: Mr. Harriman, I am frank to say that I understood by this long list of exemptions that Wisconsin has do not always exempt conducts and like create just as much safety hazard on Wisconsin roads as the nonexempt?
Albert Harriman: I think comparing anyone truck in anyone spot, at anyone time, I think the answer would have to be yes. The hauling from plant to plant that we have like in American Motors, is a limited trip, we discussed it yesterday, it is 45 miles. These milk hauls, I do not know just what these milk hauls or where they go, but they go from the farm to the plant where the milk is hauled, delivered for processing. Pulpwood is hauled usually from a farm or field or would somewhere to one of our paper mills and of course these car carriers run over the State, and obviously their length is as dangerous or non dangerous, depending on which side of this case you take, as perhaps any other vehicle, but I think it is a justified police power exception because automobiles are very long and you can only get a few on a trailer. The extra 10 feet makes it possible for them to haul an extra two vehicles and of course the State v. Barnwell takes a position that it is better to have only that many long trucks running then to have a much larger number of long trucks running.
Warren E. Burger: Do you suggest that the State can be more tolerant on the safety factors with respect to local industries than interstate haulers?
Albert Harriman: Yes, if it is based upon a proper police power purpose, but I do not think that many of these are more tolerant on the locals than they are on interstate haulers. The hauling of these automobiles is one and they like shipping from Milwaukee to Kenosha on this plant to plant, that is something by its very nature an intrastate commerce. That kind of a thing could not be applied to interstate commerce by its very nature.
William H. Rehnquist: Do any of the exemptions apply so as to favor intrastate common carriers over interstate common carriers?
Albert Harriman: Well, without to and I have realize you are asking me for examples, without thinking of a specific example, I would have to say no. I do not think they apply in such a way as to discriminate against out of State carriage.
Speaker: You mean in the case that none of the exemptions are the goods hauled by haul for hire?
Albert Harriman: Oh! I am sorry, haul for hire. I do not understand that our law discriminates between a for hire hauler and what we call a private carrier.
Speaker: Oh! I know, but there is any of the milk carried for hire or any of the logs carried for hire?
Albert Harriman: Oh! I am sure that milk is carried for hire.
William H. Rehnquist: An interstate carrier could carry that as well as an intrastate carrier, could it not?
Albert Harriman: Yes, and some of those shipments would be interstate because they would go from the farm across the State line. The --
Thurgood Marshall: Is there anything in the record to show that any local options were denied or is it not a fact that all he had to do is to go and say, I am a local resident of Wisconsin and I would like an exception?
Albert Harriman: Well, I do not think he can do that. It would have to fit it into --
Thurgood Marshall: Does there anything in the record say you cannot?
Albert Harriman: Well, I think that the record shows that the we have a series of statutory, exemptions.
Thurgood Marshall: And you have a whole series of exceptions.
Albert Harriman: And you have to fit into those -
Thurgood Marshall: You have whole series of exceptions.
Albert Harriman: Yes and you would have to fit into those and if you did not--
Thurgood Marshall: And if trucks that are large as the ones that are being excluded?
Albert Harriman: Yes, yes the policy of the State is to have no trucks over 55 feet, but there are, there are these exceptions --
Thurgood Marshall: Unless they are local.
Albert Harriman: No, in do not think unless their the local. The hauling of automobiles is the best example that they do not have to be local and --
Thurgood Marshall: Although you do have a local one right there, American Motors?
Albert Harriman: Well that one yeah, that by it is very nature local, yes as two plants were located in the State.
Thurgood Marshall: What evidence if I may give the first one, did you put it in about safety? State put -
Albert Harriman: The evidence that the State have, well we had two witnesses, that is there are two witnesses. A man by name of Robertson testified as to a study he had made for, I believe it is the Insurance Institute of Highway Safety, comparing collisions between vehicles and comparing particularly larger vehicles colliding with small vehicles, and counting the severity of the damage in the number of deaths and in which vehicle the deaths occurred and things of that kind. That was the evidence we have put in. The other evidence was the testimony of our Highway Commission Chairman which I alluded to yesterday. We testified to the reasons behind Wisconsin attitude that he knew because he had been in the Legislature and he talked to --
Thurgood Marshall: And his testimony was the citizens of Wisconsin did not like these big trucks?
Albert Harriman: That pretty well summarizes this.
Thurgood Marshall: Well, did any of letters say, we do not like out of State big truck?
Albert Harriman: I do not know if that happened. It is the bigness that scares.
Thurgood Marshall: That is what what they were (Inaudible).
Albert Harriman: Yeah, sure.
Thurgood Marshall: And that is the only evidence the state put up?
Albert Harriman: Well, yes that is true.
Thurgood Marshall: To allow you to say that the State was interested in safety?
Albert Harriman: Yes, but --
Thurgood Marshall: You are putting no evidence to contradict all these government --
Albert Harriman: That is true.
Thurgood Marshall: You are putting no evidence to contradict that?
Albert Harriman: That is true. The evidence if we had it, would have been in the mind of the legislators as to why they acted this way and the best we could do was to offer Mr. Huber's testimony who had been there.
Speaker: Could I ask --
Albert Harriman: Yes.
Speaker: You may have covered this and I missed it. Did you say you agreed or you did not agree with the standard expressed by the Court in the Pike case?
Albert Harriman: Well, I agree with it, but I do not believe that it is applicable to highway safety cases.
Speaker: Do you think that just in safety cases it is a much looser step, the rational --
Albert Harriman: Well, in safety it is looser Pike said so. Pike makes the point of saying, but this is not like safety cases and referred to the Long Train case. Now, in the Long Train case, they were announcing, this Court was announcing that those restrictions were too much on the burden on commerce.
Speaker: Oh! Yes if they have put them aside, they may have put them aside as not judging them, but using instead a different standard?
Albert Harriman: Yes, yes. In the Long Train case they did some balancing and there they specifically said, we point out --
Speaker: Well, Pike is not a non balancing standard?
Albert Harriman: I am sorry Pike was not a non balancing. That is right Pike was a balancing standard, so was the Long Train case and in the Long Train case, this Court specifically said that this is very different from the highway safety situation, so each of these balancing cases has in effect distinguished the highway safety matters. In Railway Express Agency case this Court said that as to the burden on interstate commerce great leeway is allowed to local authorities, we are talking about highways now, even though the regulation materially interferes with interstate commerce. I have mentioned the Long Train case, and how they distinguish to Barnwell.
William H. Rehnquist: The Court has certainly made some distinction, has it not, between trains where the train operates over tracks owned by the Railroad Company and highways where the trucks operate over highways owned by the State in effect?
Albert Harriman: I do not recall that distinction being made in the cases. The point was that the highway safety is more pertinent to State regulation than train safety. That is the way I read the Long Train case.
William H. Rehnquist: Well, you think that then is the distinction between Arizona v. Southern Pacific in Barnwell?
Albert Harriman: Yes. The Bibb case was one involving an Illinois regulation regarding mudflaps and it was very restrictive because only Illinois required it and Arkansas prohibited it and other States would accept either one. The Court there said that if there were only the cost of this thing we would not strike down the law. We would apply Sproles, Barnwell and Maurer. They also said the same thing if we had to resolve the safety issues, but they said here the burden is too great because of this problem of interlining. Interlining is the problem, is the function of transferring trailers between carriers. They said here the burden is too great because of interlining. There is the Full Crew law case that we have cited where the Court said they would not attempt to balance, and then the Pike case where they did develop this balancing test and said that it will be upheld, the statute would be upheld unless the burden is clearly excessive in relation to the local benefits, but they said we are not here dealing with the State legislation in the field of safety where the propriety of local regulation has long been recognized and that is when they cited the Long Train case.
Speaker: Did not cite Barnwell, did they?
Albert Harriman: I believe not. For that proposition they cited just the Long Train case. I believe they did not cite Barnwell and the problem of interlining which was so pertinent in the Bibb case, we say is not much of a problem here in these twin trailers. We say that the Wisconsin Law does not prevent interlining. Trailers can be hauled singly. This makes it more expensive, but it does not make the problem of have to change fender guards.
Speaker: As a matter of physical, mechanical fact can each one of these double trailers be hitched down to a semi and --
Albert Harriman: Hitched singly, yes.
Speaker: There is no difference in the coupling (Voice Overlap)
Albert Harriman: They are interchangeable, they are the same unit, yeah. We say that Bibb stands as an authority.
Thurgood Marshall: So you have to put a -- When you do put it on, you have put a flywheel on the back or the --
Albert Harriman: All you have to do just take off the rear dolly and that the rear trailer will fit on the, it is called the fifth wheel, it is flat diskettes on the back of a semi of the truck or tractor.
Thurgood Marshall: In the back of a tractor?
Albert Harriman: Yeah, they fit. Bibb's --
Thurgood Marshall: (Voice Overlap) onto back of the first trailer, you have to put another dolly on it, do you not?
Albert Harriman: No, but to hook up two trailers yes.
Thurgood Marshall: Yes.
Albert Harriman: Yes, there is a dolly.
Warren E. Burger: Do you have anything further Mr. Lederer?
John H. Lederer: May it please the Court. In answer to your question Mr. Justice Stewart on interchanging these vehicles, it is true that each of the vans of a twin trailer can be hauled separately by a twin trailer tractor, but a twin trailer tractor is a different piece of equipment than a semi trailer tractor. A twin trailer cannot be interchanged with a semi trailer tractor and similarly a semi trailer van cannot be placed on a twin trailer tractor. Thus Wisconsin by forcing use of semi trailers in the State of Wisconsin and through the State of Wisconsin interferes with interchanging of equipment, because the Wisconsin equipment is not compatible with the equipment used in the other states. The equipment which is the industry standard for general commodity carriers. I think it is pertinent in this case that the State Highway Commission where the authors of the administrative regulation which bans the twin trailers of any length or prevents permits for being issued for them, the Chairman of the Commission was asked whether he had any opinion as to the safety of these vehicles. He stated that he was not prepared to comment on that and would choose not to comment on it. No Wisconsin highway official has testified that twin trailers are unsafe. Indeed the only Wisconsin highway official who had an opinion as to their safety, Mr. James Carn (ph) who was the Motor Vehicle Commissioner of the State, testified that he had reviewed the record, not the record in this case, but he had reviewed various reports and surveys in preparing to testify before a public hearing and he had concluded that twin trailers were safe. No one in this entire record has stated that twin trailers are unsafe, no one. The consistent opinion of the experts, the consistent opinion of State officials who had experience with these vehicles is that they are safe. I think this factor removes this case from other cases. The Court is not called upon the second guess the State legislature. Here the State legislature or the Highway Commission more properly has made a decision apparently on no data, but it is done as it permitted in anachronism to exist in the State. They are unable to justify the burden that they have imposed on interstate commerce by anything other than the supposition that it might serve safety and that supposition has been destroyed by the evidence in this case. Only if there is an irrebuttable presumption, a presumption where it does not matter what the facts are, an irrebuttable presumption that vehicle size is tied to safety to I think that the State of Wisconsin should prevail in this case because that is the sole thing that they have going for them. The presumption and the assumption which seems a reasonable one the surface that larger vehicles are less safe vehicles, that is not the case here. I thank the Court.
William H. Rehnquist: Mr. Lederer on discriminatory aspect of your claim, do you think that your client as a carrier can raise a claim of discrimination as between Wisconsin manufacturers and out of State manufacturers, if the treatment between interstate carriers and intrastate carriers is even handed?
John H. Lederer: I believe they can in regard to the inter plant permits because those permits apply not just to the manufacturer but to the manufacturer or its carrier, but there is no difference in the application that I know of to the carriers themselves. In other words, if we were to assume that American Motors or perhaps as Cardwell Boat Company which runs boats from one side of Wisconsin to the other, desired to hire an out of State manufacturer or out of State carrier to carry its boats, presumably it could, but that would seem unlikely given the situation.
William H. Rehnquist: But you do not contend there is discrimination as to in manufacturers' right to hire an interstate carrier as opposed to an intrastate carrier for that purpose, do you?
John H. Lederer: No, I do not think there is discrimination there. I think the discrimination that exist here is the fact that Wisconsin has exempted so many of its own industries, those that are of importance to the State from the regulation while continuing to apply the regulation to industries not important to the State.
William H. Rehnquist: Can you as a carrier object to discrimination against an industry if there is no discrimination between the carriers?
John H. Lederer: Yes, I think we can.
William H. Rehnquist: What is your authority for that?
John H. Lederer: I do not --
Speaker: Has not the rule then does discrimination against interstate carriers. Is not that the distinction between intrastate commerce and interstate commerce?
John H. Lederer: Yes, I think the --
Speaker: If an interstate carrier, if a carrier that engages in interstate commerce hires out to do some intrastate commerce, it is still engaging in intrastate commerce at that time, does it? I mean if you hired out to carry to do the inter plant carrying you would still be an intrastate commerce I suppose for that purpose?
John H. Lederer: That would be correct and that would as I suppose provide a basis for discrimination between interstate carriers and intrastate carriers in the sense that many of the exemptions that Wisconsin gives, it gives only to operations within the state. Certainly that is true in regard to the inter plant permits. I thank the Court.
Warren E. Burger: Thank you gentleman. The case is submitted.